Title: To Thomas Jefferson from Archibald Stuart, 17 October 1785
From: Stuart, Archibald
To: Jefferson, Thomas



Dr. Sir
Richmond Octr. 17th. 1785

This is the third Letter which I have written to you since Your Departure from America, and I ascribe the silence which you have observed to the Accidents to which Letters in so long a passage are liable or to Your attentions to the Affairs of the publick.
I have already given you all the News even the most minute occurrences in the neighbourhood of Monticello and at present the subject seems exhausted.—I shall with pleasure now inform you that the companies under the “Acts for improveing and extending the navigation of James and Potowmack Rivers” have more than compleated the Subscriptions for that purpose. They were not authorized to exceed the sum of one hundred thousand dollars for each River. The Potowmack Company had their subscriptions first compleated and have at present upwards of one hundred hands employed in blowing Rocks &c. The James River Company have advertised their Intentions of letting the Business to proper undertakers who I am afraid cannot be had. Commissioners have been appointed to survey these Rivers and make Report how far they may be made navigable, at what expence, and how near this navigation will approach to the navigation of the Western Waters.  The Commissioners for James River have made a favorable report. They are of Opinion that the River may be rendered navigable One hundred miles beyond the Great Mountain to the mouth of Dunlaps Creek and that a good waggon Road may be had from thence to Meadow Creek which Runs into the Kanhawa below the great falls and that the portage by land will be about sixty miles. In consequence of these Prospects Lands on the River and those adjacent have risen fifty percent in their Value.
About twelve months past Specie was so plenty in this State that some merchants were of Opinion that commerce might be injured by it. At present it has almost disappeared, whether it is that our Imports exceed in value our Exports or that the price of Tobacco has been so high as to make it necessary for the Merchants to make remittances in Specie Or whatever may be the Cause I am afraid it will be difficult to collect the Revenue of the ensuing Year. It is certain that Extravagance and dissipation has seized all Ranks of People. It has become fashionable to import even Hay from the Northern States and Coffins from Europe. Coal, Iron and Castings are imported which ought if encouraged to be articles of Export shortly. Our assembly sits but Once in the Year and this is the first day in the Session for the Present year. As I am still a member I shall attempt some Regulations on the Last subject which I have mentioned, instead of emitting paper money which Our politicians from mistaking the Ground of our complaints will propose.
The Revenue last year was punctually collected and amounted to three hundred thousand pounds by which means it was in Our power to discharge fifty thousand pounds of the principal of Our national Debt. Great uniformity in Our finances has been observed for two years past and Publick credit is rising very fast, and would continue so to do were it not for the Apprehensions of paper money and the changeableness of Our Assembly. Competitions for seats in the house run higher than ever they Did under the Old government. The people begin to feel their power and I am afraid have not wisdom enough to make a proper use of it, and we are able to draw but little aid from the Senate. That Body continues to be contemptible in point of Capacity. They have not sufficient confidence in themselves to Oppose the voice of the Delegates upon any Occasion. I entertain sanguine hopes of Placeing Our friend Madison in the Chair this Session. It is surely the just reward of his merit and ability. These qualifications have rendered him  almost absolute in the House of Delegates. Although I am an Enemy to absolute Governments generally speaking, yet I cheerfully submit to his Authority and admire him as One of the brightest Ornaments of this Country.
He had influence enough last Octr. session to Pass a Bill which you and Mr. Pendleton formerly Drew Establishing Courts of Assize which is certainly a Capital improvement in the Jurisprudence of this Country. County court clerks and attorneys, magistrates and Debtors are all Opposed to the Measure but I am in hopes it will remain unshaken. It is to take place in Feby. next. A separation Betwixt the eastern and western parts of this state will be Proposed this Assembly and will certainly take place as far as depends upon the Assembly. I am told the western People wish to be admitted into the fœderal Government in which I think them very unwise. The Interests of that Country and the Atlantick States Will certainly interfere. Independant of the Atlantick States they may in time pursue their Interest in Opposition to the Present claim of Spain and from their situation remain secure from the United efforts of Spain and her colonies. This they will not be permitted to do if the Atlantick States are responsible for their Conduct, who by the Bye are interested in locking up the Mississippi from those people. Spain can chastise the Atlantick States with a few vessels While the Best appointed Army I am told (unless they had a passport through this Country) could never Reach the falls of Ohio.
I was informed yesterday evening that Proposals would be made to the Farmers general of France By David Ross, Thos. Pleasants, and Nelson, Heron and Co., One of the best established houses in Virga., to supply them with Tobacco Directly from this State upon better terms than they can procure it at present. They wish the Business should be carried on in American and french Bottoms only. The Americans and french appear to be an infatuated people to allow the British to interfere in that Trade which they cannot have the smallest claim to. Ross and Pleasants you know to be upright and valuable Citizens and I will take the liberty to inform you that Alexr. Nelson who is at the Head of his house is a man of unsullied Reputation and perhaps in point of capacity for Business is inferior to no man Except Ross. If you could promote this Application you would serve three worthy Characters, and your Country at large.
My Dear Sir you must Excuse the effects of haste which are  discoverable in this letter as I have scarcely time to read it over, being obliged to attend to a Cause to Day in the General Court.
Pray make my Compliments to Miss Patsey and Mr. Short who are my only acquaintances in France and be assured that I am with great sincerity Yr. most Obt. H. Sevt.,

Archd. Stuart

